Citation Nr: 1709987	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to October 19, 2009, and in excess of 70 percent after December 1, 2009 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to October 19, 2009.


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 2004 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2016, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is of record.

In its December 2008 rating decision, the RO granted service connection for PTSD as 50 percent disabling, effective March 9, 2008.  In November 2009, the Veteran submitted a claim for a temporary 100 percent evaluation for PTSD due to hospitalization.  Pursuant to 38 C.F.R. § 3.156 (b) (2016), the November 2009 claim is considered new evidence filed in connection with the pending service connection claim because it was submitted before the expiration of the appeal period.  In April 2010, the RO granted the temporary 100 percent evaluation due to hospitalization, effective October 19, 2009, for 21 days of hospitalization.  Additionally, the RO assigned a 50 percent evaluation for PTSD, effective December 1, 2009.  In August 2010, the Veteran submitted a notice of disagreement (NOD) contesting the 50 percent evaluation, effective December 1, 2009.  In a January 2013 rating decision, the RO increased the PTSD evaluation to 70 percent, effective December 1, 2009.  The RO's February 2013 statement of the case (SOC) continued this evaluation and the Veteran substantially appealed the issue that same month.  In June 2016, the RO issued a supplemental statement of the case (SSOC) which maintained the Veteran's PTSD evaluation as 70 percent disabling.  As the Veteran has not received a total grant of benefits sought on appeal, the issues of entitlement to an initial disability rating in excess of 50 percent prior to October, 19 2009, and in excess of 70 percent after December 1, 2009 for PTSD remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board briefly notes the Veteran filed a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) in August 2010.  The RO initially denied the claim in an April 2011 rating decision, and the Veteran submitted an NOD in June 2011.  A February 2013 SOC denied the TDIU claim and the Veteran substantially appealed the issue that same month.  In a May 2016 rating decision, before the claim was certified to the Board, a DRO granted a TDIU, effective December 1, 2009.   Thus, only the issue of entitlement to a TDIU prior to October 19, 2009 is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's PTSD has more nearly approximated deficiencies in most areas such as work, school, family relations, and mood. 

2.  Throughout the entire appeal period, the Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the Veteran's PTSD has warranted a disability rating of 70 percent, but not higher.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters dated July 2008 and December 2009, prior to the April 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA psychiatric examinations in October 2008, March 2010, February 2011, and January 2016.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  The Veteran was also afforded the opportunity to present testimony at a hearing before a DRO in April 2016.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Initial Increased Rating

In his July 2008 claim for service connection, the Veteran stated he experienced constant nightmares and temper issues since he returned from deployment to Iraq.  He also reported drinking 12 to 18 beers daily, having crying spells about the people whose death he witnessed and the nightmares he had.  The Veteran stated these symptoms continued after he left service in March 2008, and also experienced angry dreams of hurting others, hypervigilance, excessive drinking and anger problems.

In March 2009, the Veteran's brother submitted a report to the SSA in which he detailed the effects of PTSD on the Veteran's daily life.  The report indicates the Veteran presented the following psychiatric symptoms: low interest in activities outside the house, constant isolation from people, problems completing tasks, problems concentrating, poor social skills, minimal appetite, problems with rules and authority, becoming over-emotional under stress, difficulty understanding emotions in others, persistent feelings of loneliness, and fear of dying alone.

Records obtained from the Social Security Administration (SSA) indicate the Veteran received treatment for his PTSD at the West Palm Beach VA Medical Center (VAMC) in 2008 and 2009.  In November 2008, the Veteran underwent a psychological screening in which he reported drinking four to five days per week to cope with his experiences in combat.  He stated he drank 18 beers each time with the aim to get drunk and attended AA meetings which were not helpful.  The examiner noted his mood was dysphoric and angry, his affect was blunted and constricted, and his appetite was extremely low.  The Veteran also presented symptoms of anxiety, guilt, lessened interest in activities, and little enjoyment in life.  That month, the Veteran was admitted to the VAMC for mood stabilization and safety.  The record reveals the Veteran had suicidal ideations and was afraid to hurt someone.  The discharge note of November 2008 indicates the suicidal ideation was resolved through group and individual therapy.  The Veteran also began using medication for his symptoms including Zolpidem, Prazosin and Lorazepam.  The record also indicates the Veteran's anxiety began in early 2008.  In fact, on an anxiety questionnaire, completed in February 2009, the Veteran reported having three anxiety attacks in the previous six months.  Similarly, at a June 2009 SSA psychological evaluation, the Veteran presented symptoms of depression, anxiety, restriction of daily activities, difficulty in maintaining social functioning, concentration, persistence, and pace.  His mood was noted as depressed and his affect was constricted. 

After his hospitalization at the Battle Creek VAMC, the Veteran continued his therapy for PTSD.  A progress note from December 2009 indicates the Veteran was well-groomed and cooperative during the session.  The examiner noted his affect was pressured but logical and coherent.  The Veteran reported ongoing restless and interrupted sleep, night sweats, episodic nightmares, as well as walking and kicking in his sleep.  The examiner noted that although the Veteran began implementing positive coping skills, his problems were chronic and remained resistant to significant change.  Similarly, at a therapy session in September 2010, the Veteran reported continued social isolation, irritability, agitation, interrupted sleep, night sweats, and ongoing avoidant and escape behaviors despite taking all medications as prescribed.  A telephone note from that same month indicates the Veteran had stopped taking some of his medications because they were ineffective.  During this call, he also reported using cannabis to treat his symptoms as it seemed to have more effect than the medications he was prescribed.  These symptoms are also evidenced in records from 2011 and 2012.   

The Veteran was afforded a VA examination for his PTSD in November 2008.  He reported the following psychiatric symptoms: trouble sleeping, constant nightmares, night sweats, irritability, short temper, tearfulness a few times a week, distrust of others, intrusive memories of his experiences in combat, survivor's guilt, little appetite, and depression.  The examiner noted the Veteran's affect was constricted, and his mood was anxious.  Recent memory and immediate memory also appeared to be mildly impaired.  At the time, the Veteran had been unemployed for less than one year and was looking for work. 

The Veteran underwent three additional VA examinations after his 2009 hospitalization.  The examinations occurred in March 2010, February 2011, and most recently, in January 2016.  During all three examinations, he reported symptoms of depression, irritability, social isolation, nightmares, night sweats and short temper.  In the March 2010 examination report, the examiner noted the Veteran was also hypervigilant, had an increased startle response, and experienced emotional numbing.  The report also indicates he had mild impairment of short-term memory.  While his affect and thought process were unremarkable, the Veteran did report feeling relief after doing something impulsive.  At that time, the Veteran had ceased to attend therapy as he had relocated to Ohio.  By the February 2011 examination, the Veteran was isolated from all friends and family with the exception of his girlfriend, sister, and uncle, with whom he still communicated.  The examiner noted the Veteran had resumed individual and group therapy but his symptoms were chronic and still present.  During that examination, the Veteran presented no evidence of pressured or constricted speech, but his affect reflected his depressed mood.  The examiner noted the Veteran was unemployed at the time and had last worked driving a taxi in 2008 but quit a couple of months later because he nearly attacked his passengers after getting angry.  At the time of the examination the Veteran also denied having any suicidal or homicidal ideations.  The examiner also noted the Veteran's cannabis use to treat his symptoms.  The January 2016 examination report reveals the Veteran married his girlfriend in 2014, and divorced her in 2015.  The examiner noted the Veteran was arrested in 2014 on a domestic violence charge, which precipitated the divorce proceedings.  As a result, he began working a rehabilitation program through the Veterans Treatment Court.  At this examination, the Veteran's mood was subdued and his affect flattened.  The Veteran continued to report nightmares, night sweats, irritability, mood swings, social isolation, depression and anxiety.  He remained unemployed but continued to attend group and individual therapy.  The examiner also noted he was still taking medications to treat his sleep impairment and depression.

After careful review of the record, the Board finds the Veteran's social and occupational impairment more closely approximates the schedular criteria for a 70 percent evaluation throughout the entire appeal period.  It is clear from the record the Veteran's PTSD symptoms were affecting most areas in the Veteran's life by the time he left service in March 2008.  The evidence shows the Veteran routinely reported his PTSD symptoms to be chronic sleep problems, night sweats, moderate to severe irritability, short temper, near-total social isolation, anxiety, depression, crying spells, emotional numbness, problems with concentration, panic attacks triggered by anger, impulsiveness, and intrusive thoughts from his experiences in combat.  Of particular concern is the evidence showing the Veteran was hospitalized in November 2008 for a suicidal ideation and fear of hurting someone else.  The record reveals this was the time at which the Veteran began taking multiple medications to treat his sleep impairment, depression, and anxiety.  

The record also establishes the Veteran's occupational impairment during this period.  By the time the Veteran was hospitalized in November 2008, he had already worked as a loss-prevention officer at a mall, a car salesman, and a painter, having left each job after being fired, getting angry, or simply walking out.  Likewise, during this time, the Veteran was attending community college to pursue a degree but was having problems with his classmates, as well as with the coursework. His last reported employment was as a taxi driver in late 2008, but the Veteran later reported leaving that job because he nearly attacked passengers who made him angry.  He has remained unemployed since then.  

The Board has determined that the symptoms noted above were of such nature, severity, and frequency as to cause occupational and social impairment in most areas of the Veteran's life.  It is clear his PTSD began upon returning from deployment in 2006, and the symptoms associated with his PTSD were so severe by the time he left service in March 2008, that the Veteran became isolated, depressed, and anxious.  This, in turn, caused problems in his personal life with his family and friends and in his occupational life, where he was not able to maintain steady employment for more than a couple of months at a time due to his symptoms.  The Veteran was first hospitalized in November 2008 because he experienced a suicidal ideation and feared hurting someone else.  During the course of his hospitalization he began taking multiple medications to treat his various symptoms and, although the medications seemed to help somewhat, the symptoms were of enough severity that they continued to affect the Veteran's life well after he was discharged.  These symptoms were present as late as September 2009, when the Veteran was noted to have depressed affect and soft speech at a psychosocial assessment.  

Despite treatment and therapy, the Veteran was hospitalized in October 2009 as part of a residential PTSD program at the Battle Creek VAMC.  Although the Veteran successfully completed the residential program, the record reveals his PTSD symptoms were affecting most areas of his life after he was hospitalized.  He underwent three VA examinations in which he presented chronic PTSD symptoms; he continued to increase his social isolation, only communicating with two relatives and his girlfriend.  The Veteran was briefly married to said girlfriend, with whom he had frequent problems due to his short temper and other PTSD symptoms.  The marriage ended in 2015 after the Veteran was arrested on a domestic violence charge.  Although he has shown some improvement in certain areas as a result of following a rehabilitation program through the Veterans Treatment Court, the evidence shows the Veteran's PTSD has consistently affected his life since he left service in March 2008.  Thus, the Board finds an initial disability rating of 70 percent for PTSD is warranted.  

To the extent that the Veteran requests a rating in excess of 70 percent, the Board finds that the preponderance of the evidence is against a higher evaluation for his PTSD because the record does not demonstrate the total impairment that would more nearly approximate a higher schedular evaluation.  At all of his VA examinations the Veteran was appropriately dressed and well-groomed.  Although his mood and affect have varied, the record shows the Veteran has been oriented as to person, place, and time.  His treatment records and his VA examinations indicate he has not experienced any hallucinations or suffered from any delusions at any time.  Although he presented at least one suicidal ideation, his physicians determined that he was not a danger to himself or to others.  His thought process and communication have been logical and coherent.  The record also indicates the Veteran has been able to maintain his own hygiene and finances throughout the appeal period. 

Based on the foregoing, the Board finds that the nature, severity and frequency of the symptoms suggested by the 100 percent rating criteria are not shown at any time during the appeal period.  Thus, an increased disability evaluation for this period is not warranted.
 
Entitlement to a TDIU prior to October 19, 2009

As previously noted, the Veteran submitted a claim for a TDIU in August 2010, and the RO granted that claim in a May 2016 rating decision in which it assigned an effective date of December 1, 2009.  Given that the Veteran's PTSD warrants an initial rating of 70 percent throughout the entire appeal period, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16 throughout the pendency of the claim.  The Board must now consider whether the Veteran is also entitled to a TDIU for the period prior to his October 19, 2009 hospitalization.  
After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected PTSD has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period on appeal.  The Veteran has a high school education and a couple of college credits although he has not been able to finish a degree program.  As the Board has already discussed, the Veteran held multiple jobs in 2008 and has been unemployed since early 2009.  Upon leaving service, the Veteran initially worked as a prevention-loss officer at a mall in West Palm Beach.  Per a VA Form 21-4192 submitted in August 2011, the Veteran stopped working there in June 2008.  Available income and tax records from 2008 reflect the Veteran earned $2,616.75 for that job.  Another employment information form reveals he worked in car sales for one month, from August to September 2008, and earned $1,581.32.  The Veteran has consistently asserted he left both of those jobs due to his short-temper and anxiety.  The report to the SSA submitted by the Veteran's brother also indicates the Veteran worked briefly as a painter with his brother in 2008.  However, no specific dates were provided.  Finally, the Veteran reported to have worked as a taxi driver in late 2008 during his January 2016 VA examination.  He stated he had to leave that job because he disliked driving college students, and nearly attacked some passengers on one occasion after becoming angry at them.  In sum, the Veteran was employed at least four times between March and December 2008, and earned approximately $5,000.  Therefore, the Board finds the Veteran's various jobs constitute marginal employment as he was not able to maintain any of those jobs due to his PTSD. Likewise, although the Veteran was attending community college in Florida in 2008, he discontinued his studies after moving to Ohio and has yet to obtain a degree above a high school diploma. 

The Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.



Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  Additionally, the Veteran was granted TDIU under 38 C.F.R. § 4.16 in May 2016, effective December 1, 2009, and the Board has now extended that grant to include the period prior to October 19, 2009.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

An evaluation of 70 percent, but not higher, for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


